DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant' s arguments with respect to claim(s) 1-7 and 9-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 20180044901) in view of Lee (US 7854030).
Regarding claim 1, Lloyd discloses a sink system comprising: a sink assembly (3) comprising a basin (basin of 3) having a drain (drain of 3), a front wall (front wall of 3), a rear wall (rear wall of 3), a pair of side walls (sidewalls of 3) and a rim (rim of 3) atop said front wall, rear wall, and pair of side walls, wherein said front wall, said rear wall, said pair of side walls, and said basin defining a sink structure having an exterior face (exterior face of 3) and an interior face (interior face of 3), said interior face defining an interior volume (interior volume of 3); 
a support assembly (4) comprising a first side support (first side support of 5 and 7) and a second side support (second side support of 5 and 7), wherein said first side support is affixed to a first cabinet wall (first wall of 1) and said second side support is affixed to a second cabinet wall (second wall of 1); 
said support assembly configured for receiving said sink assembly (the sink assembly is received by 4); and 
wherein said first side support and said second side support are configured to press against said exterior of said pair of side walls of said sink assembly such that said first side support and said second side support provide sound deadening performance of sound within said sink assembly (¶ 0031, 0099, 0120).
However, Lloyd does not disclose a first front wall ridge and a first rear wall ridge configured for receiving an accessory as claimed.
Lee discloses a utility tub with removable rack including a first front wall ridge (front portion of 26) and a first rear wall ridge (rear portion of 26) located within said interior volume of said basin (20), said first front wall ridge and said first rear wall ridge being configured for receiving an accessory (28) such that said accessory rests atop said first front wall ridge and first rear wall ridge and spans across said interior volume of said sink assembly (col. 1, ll. 49-51), said accessory being selectively removable from said first front wall ridge and said first rear wall ridge (col. 1, ll. 17-21).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lloyd, to include the front and rear wall ridges and accessory as claimed, as taught by Lee, in order to provide a support area for supporting a removable tray such that it can be utilized to drain or dry items and allow to the sink to be open (col. 1, ll. 17-21). 
Regarding claim 2, the combination above and specifically Lloyd further discloses support assembly further comprising a front support (front support of 6) and a rear support (rear support of 6); 
wherein said front support is configured to press against said exterior of said front wall such that said front support provides sound deadening performance of sound within said sink assembly (¶ 0031, 0099, 0120); and 
wherein said rear support is configured to press against said exterior of said rear wall such that said front support provides sound deadening performance of sound within said sink assembly (¶ 0031, 0099, 0120).
Regarding claim 9, the combination above, and specifically Lee further discloses said accessory comprises a strainer (col. 1, ll. 53-55). 
Regarding claim 10, the combination above and specifically Lloyd further discloses said sink assembly comprising a top flange (flange near 10 adjacent the rim) configured for resting atop said support assembly; and 
said sink assembly configured for placement within an opening (opening of 2) of a counter top (2).
Regarding claim 11, the combination above and specifically Lloyd further discloses said sink assembly is comprised of stainless steel (¶ 0002, 0096).
Claims 3-7 and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lloyd (US 20180044901) in view of Lee (US 7854030) as applied to claim 1 above, and further in view of Winfield (US 3816234).
Regarding claim 3, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 1.
Lloyd further discloses the use of rubber pads and that the sink can be sprayed with sufficient thickness of sound-deadening material (¶ 0031, 0099); however, Lloyd does not disclose a foam liner as claimed.
Winfield discloses an impact absorbing laminate and articles fabricated therefrom such as sinks (Abstract) including a foam liner (22) comprising a cross-lined polyethylene (XPE) (col. 8, ll. 4-19) and further comprising a laminated aluminum layer (col. 6, ll. 8-17, col. 11, ll. 57-64), said foam liner configured to be placed against said exterior of said basin (90) and said support assembly (61); and 
said foam liner configured to provide sound deadening performance of sound within said sink assembly (impact absorbing, Abstract).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lloyd, to include a foam layer as claimed, as taught by Winfield, in order to provide a laminate which has impact absorbing properties, water resistance, dent resistance, is light weight, is easy to clean and maintain, and is attractive to the eye (Abstract).
Regarding claim 4, the combination above, and specifically Winfield further discloses wherein said foam liner comprises a plurality of boards (110).
Regarding claim 5, the combination above, and specifically Winfield further discloses said foam liner comprises a wrap (35).
Regarding claim 6, the combination above, and specifically Winfield further discloses said foam liner completely covers said exterior face of said sink assembly (22 completely covers the exterior face of 90).
Regarding claim 7, the combination above, and specifically Winfield further discloses said foam liner further is configured to prevent condensation from forming on said exterior face of said sink assembly (col. 11, ll. 11-20).
Regarding claim 12, Lloyd discloses a method of installing a sink assembly into a cabinet, the method comprising steps (the normal use of the apparatus of Lloyd requires the claimed method steps below): installing a support structure (4) within the cabinet (1), said support structure comprising a pair of side supports (side supports of 5 and 7), a front support (front support of 6), and a rear support (rear support of 6), and wherein said pair of side supports are affixed to respective cabinet walls (walls of 1); 
installing the sink assembly (3) within said support structure, said sink assembly comprising a basin (basin of 3) having a drain (drain of 3), a front wall (front wall of 3), a rear wall (rear wall of 3), a pair of side walls (side walls of 3) and a rim (rim of 3) atop said front wall, rear wall, and pair of side walls, wherein said front wall, said rear wall, said pair of side walls, and said basin defining a sink structure having an exterior face (exterior face of 3) and an interior face (interior face of 3), said interior face defining an interior volume (interior volume of 3); 
providing sound deadening to said sink assembly with said front and rear supports of said support structure (¶ 0031, 0099, 0120).
However, Lloyd does not disclose installing a selectively removable accessory and a first front wall ridge and a first rear wall ridge configured for receiving an accessory as claimed.
Lee discloses a utility tub with removable rack including installing a selectively removable accessory (28) within said basin (20), wherein said accessory includes a first end (first end of 28) and a second end (second end of 28), where the first end is removably received by a first front wall ridge (front portion of 26) and the second end is removably received by a first rear wall ridge (rear portion of 26), said first front wall ridge and said first rear wall ridge being located within said interior volume of said basin, such that said accessory rests atop said first front wall ridge and first rear wall ridge and spans across said interior volume of said sink assembly (col. 1, ll. 49-51), said accessory being selectively removable from said first front wall ridge and said first rear wall ridge (col. 1, ll. 17-21).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lloyd, to install the front and rear wall ridges and accessory as claimed, as taught by Lee, in order to provide a support area for supporting a removable tray such that it can be utilized to drain or dry items and allow to the sink to be open (col. 1, ll. 17-21). 
Lloyd further discloses the use of rubber pads and that the sink can be sprayed with sufficient thickness of sound-deadening material (¶ 0031, 0099); however, Lloyd does not disclose installing a foam liner as claimed.
Winfield discloses an impact absorbing laminate and articles fabricated therefrom such as sinks (Abstract) including installing a foam liner (22) between said support structure (61) and said sink assembly (90), said foam liner comprising a cross-lined polyethylene (XPE) (col. 8, ll. 4-19) and a laminated aluminum layer (col. 6, ll. 8-17, col. 11, ll. 57-64); and 
providing sound deadening to said sink assembly with said foam liner (impact absorbing, Abstract).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lloyd, to include installing a foam layer as claimed, as taught by Winfield, in order to provide a laminate which has impact absorbing properties, water resistance, dent resistance, is light weight, is easy to clean and maintain, and is attractive to the eye (Abstract).
Regarding claims 13-16, the combination above discloses substantially all of the elements of the present invention as stated above in the rejection of claim 12.
Lloyd further discloses the use of rubber pads and that the sink can be sprayed with sufficient thickness of sound-deadening material (¶ 0031, 0099); however, Lloyd does not disclose a foam liner as claimed.
Winfield discloses an impact absorbing laminate and articles fabricated therefrom such as sinks (Abstract) including wherein said foam liner prevents condensation from forming on said exterior face of said sink assembly (col. 11, ll. 11-20);
wherein said foam liner comprises a plurality of boards (110);
wherein said foam liner comprises a wrap (35); and
a step of completely covering said exterior face of said sink assembly with said foam liner (22 completely covers the exterior face of 90).
It would have been obvious to one of ordinary skill in the art to have modified the system of Lloyd, to include a foam layer as claimed, as taught by Winfield, in order to provide a laminate which has impact absorbing properties, water resistance, dent resistance, is light weight, is easy to clean and maintain, and is attractive to the eye (Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R KLOTZ whose telephone number is (571)272-0274. The examiner can normally be reached Monday 9AM-5PM and Tuesday-Wednesday 10AM-2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David P Angwin can be reached on 5712703735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.R.K/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754